Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Chu (US 2018/0158728) which teaches an analogous method for fabricating a semiconductor device including providing a semiconductor substrate (110) having thereon a first dielectric layer (112), at least one conductive pattern (114) disposed in the first dielectric layer, and a second dielectric layer (120) covering the first dielectric layer and the at least one conductive pattern (see figure 3); forming a via opening in the second dielectric layer, wherein the via opening exposes a portion of the at least one conductive pattern (see figure 3); conformally depositing a barrier layer (142); conformally depositing a tungsten layer (150) on the barrier layer; polishing the tungsten layer [0020]; forming a via plug in the via opening.
Chu does not specifically disclose or suggest the element/step of “conformally depositing a polish stop layer on the second dielectric layer and within the via opening; conformally depositing a barrier layer on the polish stop layer; polishing the tungsten layer and the barrier layer until the polish stop layer on the second dielectric layer is exposed, thereby forming a via plug in the via opening; and conformally depositing a bottom electrode layer on the second dielectric layer and the via plug”, as recited by independent claim 1, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Chu does not specifically disclose or suggest the element/step of “forming an alignment mark trench in the second dielectric layer; conformally depositing a polish stop layer on the second dielectric layer and within the via opening and the alignment mark trench; conformally depositing a barrier layer on the polish stop layer; polishing the barrier layer until the polish stop layer on the second dielectric layer is exposed, thereby forming a via plug in the via opening, wherein a remaining portion of the tungsten layer within the alignment mark trench constitutes a recessed feature; and conformally depositing a bottom electrode layer on the second dielectric layer, the via plug and the recessed feature”, as recited by independent claim 11, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894